NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

15-P-923                                                Appeals Court

   PETER R. BROWN, trustee,1 & others2        vs.   JAN H. KALICKI &
                           another.3


                              No. 15-P-923.

           Suffolk.       June 13, 2016. - October 20, 2016.

               Present:   Cohen, Milkey, & Massing, JJ.


Real Property, Registered land, Littoral property, Certificate
     of title, Easement. Land Court, Registration proceedings.
     Adverse Possession and Prescription.



     Civil actions commenced in the Land Court Department on
September 29, 2011.

     The cases were heard by Alexander H. Sands, III, J., on a
motion for summary judgment.


     Diane C. Tillotson for the defendants.
     Brian M. Hurley for the plaintiffs.

     1
         Of the 7 Davis Lane Trust.
     2
       Nancy Powers-Ferris and John E. Ferris; and John J. Powers
and Lauren K. Powers, as trustees of the John J. Powers
Qualified Personal Residence Trust and the Lauren K. Powers
Qualified Personal Residence Trust.
     3
       John Michael Hershey. The Commonwealth and the town of
Harwich were defendants in the Land Court proceeding but are not
parties to this appeal.
                                                                    2




     COHEN, J.   The plaintiffs are the respective owners of

three parcels of registered land located at 3, 7, and 11 Davis

Lane, a private way in the town of Harwich (town).     These

parcels extend in a more or less southerly direction from Davis

Lane to the shoreline of Nantucket Sound.    Over time, the

shoreline has changed, and the parcels have accreted4 significant

portions of formerly submerged land.

     On September 29, 2011, the parcel owners filed supplemental

petitions in the Land Court, seeking to amend their certificates

of title.   Jan H. Kalicki and John Michael Hershey (interveners)

moved to intervene as defendants, alleging that they had

acquired prescriptive rights over the accreted land.     Upon

informal consolidation of the cases for decision on the

plaintiffs' motions for summary judgment, the motion judge

rejected the objections of the interveners and granted summary

judgment to the plaintiffs.

     The question for the judge was whether the accreted

beachfront took on the status of registered land as it formed,

or whether registered status could be obtained only through

court proceedings to amend the certificates of title.     The

     4
       "Accretion"   has been described as occurring "[w]hen the
line between water   and land bordering thereon is changed by the
gradual deposit of   alluvial soil upon the margin of the water."
Allen v. Wood, 256 Mass. 343, 349 (1926) (quotation omitted).
                                                                   3


judge ruled that the accreted beachfront automatically became

registered, and, therefore, was protected from the interveners'

claims that they have a prescriptive easement to use the beach

area on the plaintiffs' land.   Applying well-established

standards of review,5 we affirm.

     Background.   The material facts are not in dispute.   The

land comprising the plaintiffs' parcels was registered in the

1920's and 1930's.6   Under the terms of each certificate of

title, "[a]ll of said boundaries, except the water lines, are

determined by the Court to be located as shown on" the

associated Land Court plan.   Each of the registration plans

shows and identifies the southern boundary of the subject parcel

as "Nantucket Sound."

     In the decades following the registration proceedings, the

size of the parcels grew substantially as a result of accretion.

For example, a 2011 plan shows that since 1943, the waterfront


     5
       "The allowance of a motion for summary judgment is
reviewed de novo. The standard of review of a grant of summary
judgment is whether, viewing the evidence in the light most
favorable to the nonmoving party, all material facts have been
established and the moving party is entitled to judgment as a
matter of law." White v. Hartigan, 464 Mass. 400, 406 (2013)
(citations and quotations omitted).
     6
       There were three initial registration proceedings, in
1923, 1933, and 1939. However, two of the parcels were merged
and later subdivided along a different boundary. Thus, the
original registration proceedings do not correspond exactly with
the parcels in their current configuration.
                                                                   4


boundaries of the two easternmost parcels had extended seaward

some 347 to 358 feet.   The interveners took the position that

the accretion resulted, at least in part, from the erection of a

jetty by the town; however, as the judge noted in his decision,

this claim was never litigated.   Regardless, the judge ruled

(and it is not disputed) that even if the jetty contributed to

the accretion, a littoral owner ordinarily will still acquire

ownership of accreted land that is created with human

intervention so long as it was not caused by the owner himself.

See Lorusso v. Acapesket Improvement Assn., 408 Mass. 772, 780

(1990).7

     The plaintiffs appended to their supplemental petitions

proposed plans depicting extended sidelines through the accreted

land, as well as the approximate mean high and low water marks

at the parcels' boundaries with Nantucket Sound.   According to

representations made in the plaintiffs' brief and at oral

argument before this court, their purpose in filing the


     7
       The general rule is that "[t]he line of ownership [of
littoral property] follows the changing water line." White v.
Hartigan, 464 Mass. at 407, quoting from East Boston Co. v.
Commonwealth, 203 Mass. 68, 75 (1909). However, there are two
recognized exceptions. The owner may not be entitled to the
accreted land if the owner caused the accumulations, see
Michaelson v. Silver Beach Improvement Assn., Inc., 342 Mass.
251, 254 (1961); and, if the accretions were created by the
government as a necessary aid to navigation, they belong to the
government. Lorusso v. Acapesket Improvement Assn., 408 Mass.
at 780. Neither of these exceptions is applicable here.
                                                                     5


supplemental petitions was to establish the parcels' extended

sidelines and thereby resolve any questions between abutting

landowners as to their respective ownership rights in the

accreted land.   See Lorusso v. Acapesket Improvement Assn.,

supra at 780-781.     Whatever their objectives, however, we draw

no inference from the fact that the plaintiffs initiated

proceedings to amend their certificates of title.

     A court-appointed title examiner filed a report on March

23, 2012, and citations issued.     The Commonwealth and the town

both filed objections, but they later resolved their concerns

and withdrew them.8    Meanwhile, local residents, including

Kalicki and Hershey, were permitted to intervene as defendants9

and filed their own objections.

     The interveners did not dispute that the plaintiffs own the

accreted, previously submerged land by operation of law.       See

     8
       The Commonwealth withdrew its objections after the
execution of stipulations with each of the plaintiffs that any
decree would reflect that the area between the mean high water
mark and mean low water mark would be subject to the rights of
the public. The town withdrew its objections after entering
into a settlement agreement with the plaintiffs regarding, inter
alia: the boundary between the easternmost of the subject
parcels and a town-owned beach, the relocation of a town-owned
path to the beach, and the installation of fencing and signs.
The agreement also set out contingencies for easements that
would be established if the town conservation commission failed
to approve the settlement, or if its approval was overturned on
appeal.
     9
       Kalicki intervened in all three cases; Hershey intervened
in two.
                                                                   6


note 7, supra.   Nonetheless, they claimed that they had acquired

prescriptive easements to use the parcels' beach area.    The

easternmost of the plaintiffs' parcels, situated at 11 Davis

Lane, abuts the town-owned Bank Street beach.   Where Davis Lane

is met from the north by a town way, Bay View Road, there is a

town-owned path extending seaward along the edge of the town-

owned beach adjacent to the 11 Davis Way parcel.    The

interveners alleged that for decades they and their predecessors

had used the town-owned path to gain access to the plaintiffs'

parcels, and that they had engaged in continuous, open, and

notorious adverse use of the parcels' beach area.    See Boothroyd

v. Bogartz, 68 Mass. App. Ct. 40, 46 (2007).

    Without conceding the facts underlying the interveners'

claims, the plaintiffs argued on summary judgment that the

claims failed as matter of law, because -- by statute -- one

cannot obtain prescriptive rights in registered land, see G. L.

c. 185, § 53, and the accreted beachfront was protected by the

existing registrations.   The interveners countered that the

previously submerged accreted land was not registered land when

their prescriptive rights accrued, and could not become

registered land until the parcels' certificates of title were

amended.   The judge agreed with the plaintiffs, finding "that

the accreted land automatically became a part of the registered

land as it was formed," and judgment entered for the plaintiffs.
                                                                     7


     Discussion.     The specific issue presented -- whether

accretions to registered littoral land automatically acquire

registered status at the time of their creation -- has not been

decided by the appellate courts.     However, in 1989, a different

judge of the Land Court (Fenton, J.) confronted the issue in

Lorusso vs. Acapesket Improvement Assn., Inc. (Land Court

No. 314-S, March 24, 1989).10    The motion judge in the present

case relied largely on the rationale of the earlier Land Court

judge, which can be summarized briefly as follows.

     Littoral boundaries "frequently change, so that the actual

boundaries will rarely correspond exactly with what is depicted

on a registered owner's certificate of title or land court

plan."    Ibid.   Thus, if accreted land is not deemed registered

upon its creation, owners of littoral property would need to

"amend their [c]ertificates of [t]itle on a regular basis to

prevent any loss in their property rights due to adverse use by

another.    This would be inconsistent with one of the principle

purposes of the registration system: 'to make titles certain and

indefeasible.'"    Ibid., quoting from Michaelson v. Silver Beach


     10
       When the case reached the Supreme Judicial Court, the
only question presented was whether the defendant, whose
property (a sand bar) had eroded away, was entitled to an
equitable share of accretions to the plaintiff's beachfront
property; the issue of automatic registration of accreted land
was not appealed. See Lorusso v. Acapesket Improvement Assn.,
Inc., 408 Mass. at 773.
                                                                     8


Improvement Assn., Inc., 342 Mass. 251, 260 (1961).

Automatically endowing the accreted land with registered status

also counterbalances the downside of owning registered littoral

property, namely, that despite the protections afforded by

registration, the landowner still bears the risk of losing all

rights to any land that erodes away.     See ibid.

    We find this reasoning compelling, at least in the

circumstances of the present case.     Here, the interveners are

not adjacent beachfront owners with their own rights in the

accretions, and their claims relate only to the use of the

expanded beach area at the shore of Nantucket Sound.    As between

adjacent beachfront owners, questions of ownership, not to

mention registration, may need to be determined in court.     As

the Supreme Judicial Court explained, "[t]he rule that the owner

of littoral land gains ownership of accretions to his land is

subject to, and modified by, the further rule that, when two or

more littoral owners have rights to simultaneously formed

accretions, the rights of the owners in the accretions are to be

determined by the doctrine of equitable division."    Lorusso v.

Acapesket Improvement Assn., Inc., 408 Mass. at 780-781.     "[T]he

object of apportioning simultaneous accretions among lots of

littoral land is to give each owner the same proportion of the

new waterfront that he would have had if the accretions had

never occurred."   Id. at 781.   Thus, depending upon the vagaries
                                                                   9


of the accretion, court proceedings to establish sideline

boundaries and to amend the certificates of title may well be

necessary and prudent.

    Here, however, the waterfront boundary is the determinative

factor, and it presents no uncertainty.   No amendment to the

prior registrations is necessary to establish definitively that

the parcels remain bounded on the south by Nantucket Sound, as

stated in the original certificates of title.    In these

circumstances, the plaintiffs, whom the interveners acknowledge

to be the owners of the accreted land, should continue to derive

the protection that the original registrations afforded them

from claims of prescriptive rights in the beach.

    Although the interveners emphasize that the amount of

accretion is substantial, that fact is irrelevant.    As the

motion judge explained, even though the plaintiffs could not

have contemplated how much land would accrete to their property

when they purchased or registered their parcels, the same can be

said about any owner of littoral land.    No such owner can

predict whether or by how much their property will grow or

recede, or how frequently or suddenly the shoreline will change

one way or the other.    What is relevant here is that the parcels

have remained bounded by the sea, as stated in the original

certificates of title.
                                                                    10


    This analysis does not conflate ownership and registration,

as the dissent suggests, nor does it undermine the purposes of

the registration system.   It simply recognizes that there are

sound reasons to extend the protections afforded by the

registration system to accretions to registered land and thereby

foreclose claims of prescriptive rights by individuals with no

shared ownership interest in those accretions.

    The interveners' final point is that the importance of

public rights militates against conferring registered status

automatically upon accreted land.   We see no reason why that

should be the case.   When land has accreted, the public retains

its access and rights to the tidelands wherever they exist, and

may fish, fowl, or navigate in those tidelands as established by

the Colonial Ordinance of 1641-1647.    See Pazolt v. Director of

the Div. of Marine Fisheries, 417 Mass. 565, 571 (1994).     See

also Michaelson v. Silver Beach Improvement Assn., Inc., 342

Mass. at 261.   In Michaelson, the Commonwealth had caused

accretion to registered land by dredging and pumping sand from

the floor of the harbor.   Id. at 252   The court concluded that

because the landowners did not cause the accretion, the law

applicable to natural accretions should govern.    Thus, the

landowners had title to the newly created beach, and the public

had no right to use it, except as to the portion between the
                                                                    11


high and low water mark, for the purposes of navigation,

fishing, and fowling.     Id. at 261.   The result is the same here.

    To the extent that the interveners suggest, by analogy to

Arno v. Commonwealth, 457 Mass. 434 (2010), that the public may

have additional rights in land that once was Commonwealth

tidelands, they have no standing to raise the issue.       See

Attorney Gen. v. Williams, 174 Mass. 476, 483 (1899); Wellfleet

v. Glaze, 403 Mass. 79, 88 (1988) (Wilkins, J., concurring).

Notably, those charged with protecting public rights -- the

Commonwealth and the town -- have resolved their concerns and

withdrawn their objections, as discussed above.       See note 8,

supra.

    Conclusion.   The accreted beach area on the plaintiffs'

parcels is entitled to the protection afforded by registration

and is not subject to the prescriptive easement claims alleged

by the interveners.     Accordingly, the judgment of the Land Court

is affirmed.

                                        So ordered.
     MILKEY, J. (dissenting).   The interveners claim that

through many decades of open, adverse use, they obtained

prescriptive easements in a particular beach area.   That beach

area did not exist at the time that the parcels now owned by the

plaintiffs were registered.   Nor has it since then, until now,

been the subject of any supplemental registration proceeding.

Nevertheless, the majority concludes that the beach area should

be treated as if it automatically had become registered land as

it was being formed.1   Because that conclusion is unsupported by

the language of the registration statute and inconsistent with

the essential nature of registered land, I respectfully dissent.

     As an initial matter, I note what makes registered land

distinct from other property.   Under the ordinary system in

which title to land is memorialized, county registries of deeds

serve as public repositories in which private deed transfers are

recorded.   In each such deed, the property at issue is typically

described by means of a metes and bounds description.   The

validity of the title held by a person claiming ownership of a

parcel of land can be tested and verified only by means of a


     1
      In ruling that accreted land becomes registered as it is
formed, the Land Court judge characterized this as "automatic
registration." Although that moniker aptly describes what the
judge had in mind, "automatic registration" is an oxymoron. As
explained below, particular land depicted on plans maintained by
the Land Court becomes registered only through an in rem process
that adjudicates the rights of the world to such land.
                                                                    2


search of prior registry records, following a chain of title to

a source deed.   As the Supreme Judicial Court has observed, the

problem with the ordinary system of recording deeds is that "no

one can be absolutely certain whether he is buying a good title

or a bad one."   Kozdras v. Land/Vest Properties, Inc., 382 Mass.
34, 44 (1980), quoting from Hurd, Exposition of the Torrens

System of Registration of Title, An Essay, in The Torrens System

of Registration and Transfer of the Title to Real Estate 88-89

(Yeakle ed. 1894).2

     To get rid of that uncertainty and "all the expense,

trouble and delay that attend running the title back through

previous transfers," the Legislature developed an alternative

way of recording title.   Ibid., quoting from Hurd, supra.

Specifically, in 1898, the Legislature created a registration

system based on one implemented in Australia by Sir Robert


     2
      The following sources provide useful background to the
history of, and the procedures employed by, the land
registration system: Land Court Guidelines on Registered Land
§ 18 (Feb. 27, 2009); Land Court Manual of Instructions for the
Survey of Lands and Preparation of Plans § 1.5 (Sept. 23, 2005);
Buscher, Jr., The Nature and Evolution of Title (Mar. 4, 2003),
available on the Land Court's own web site at
http://www.mass.gov/courts/court-info/trial-court/lc/lc-title-
gen.html [https://perma.cc/Q779-KV88]; 2 Crocker's Notes on
Common Forms § 1124 (Mass. Cont. Legal Educ. 10th ed. 2016);
Buscher, Jr., One Hundred Years in the Law of the Land: A
Retrospective of the Work of the Land Court Department of the
Trial Court on the Occasion of its One-Hundredth Anniversary, 5
Mass. Legal Hist. 67, 73 (1999); and Turner, Land Title
Registration in Massachusetts, 33 Am. L. Rev. 42 (1899).
                                                                     3


Torrens.   St. 1898, c. 562.   See McQuesten v. Commonwealth, 198
Mass. 172, 177 (1908).   Under this alternative system, parcels

are surveyed and plotted with precision on plans maintained by a

specialized court (originally known as the Court of

Registration, later renamed the Land Court).    After a court-

appointed title examiner conducts an extensive investigation

into the title of the depicted tract, and appropriate notice is

provided to potentially interested parties, the court holds an

in rem proceeding to adjudicate title to the property.3    That

adjudication results in a certificate of title that establishes

the rights of the world to that particular tract.4    See Tyler v.

Judges of the Court of Registration, 175 Mass. 71, 73-74, aff'd,

179 U.S. 405 (1900).   Holders of that certificate of title take

the registered land encompassed by the certificate "free from

all encumbrances except those noted on the certificate," subject

to certain exceptions not applicable here.     G. L. c. 185, § 46,

as appearing in St. 1981, c. 658, § 26.

     3
      The Supreme Judicial Court long ago established that land
registration is an in rem proceeding even though the property
itself is not named as a party. See Tyler v. Judges of the
Court of Registration, 175 Mass. 71, 76-77 (Holmes, C.J.),
aff'd, 179 U.S. 405 (1900).
     4
      As one commentator has summarized the essence of the
registration system: "the Commonwealth itself, through the
court system, declares and guarantees the state of ownership of
particular parcels, any interests existing in them and keeps an
authoritative map of these lands." The Nature and Evolution of
Title, supra.
                                                                    4


     By virtue of the survey and resulting plan prepared through

the registration process, both the title and precise boundaries

of the registered land evidenced by a certificate of title are

verified and defined with precision.   Through examining the

certificate of title for a parcel of land, together with the

corresponding plan maintained by the Land Court, one readily can

determine with exactitude the identity of the registered owner,

the precise boundaries, and the rights and encumbrances

affecting the land.   Pursuant to G. L. c. 185, § 115, a property

owner can seek to amend an existing certificate of title by

filing a supplemental petition for registration, commonly known

as an "S-petition."   See, e.g., Arno v. Commonwealth, 457 Mass.
434, 441 (2010).

     The beach area at issue in this case was formed by

accretion.   In light of well-established case law applicable to

such land,5 the interveners do not question that the plaintiffs


     5
      See White v. Hartigan, 464 Mass. 400, 407 (2013), and
cases cited. As the majority accurately notes, a littoral owner
is not entitled to accreted land in some circumstances. See
Michaelson v. Silver Beach Improvement Assn., Inc., 342 Mass.
251, 254 (1961) (recognizing that littoral owner may not be
entitled to accreted land if accumulations were "caused by the
littoral owner himself"); Lorusso v. Acapesket Improvement
Assn., 408 Mass. 772, 780 (1990) ("accretions . . . created by
[the] government as a necessary aid to navigation . . . belong
to the government"). While the interveners do not claim that
such circumstances are present here, the fact remains that there
will have been no adjudication of title to the accreted land
until the S-petition proceeding has concluded.
                                                                    5


acquired title to their respective shares of this area by

operation of law, subject to determination of the particular

boundaries of each parcel by operation of governing principles.6

However, the interveners' concession that the plaintiffs

collectively acquired title to the relevant portion of the beach

area does not mean this land therefore is registered property.

Simply put, a claim of title to an undetermined portion of

accreted land does not equate to registration of the title so

acquired.   Instead, until the precise boundaries are adjudicated

and the certificate of title and plans amended to establish the

plaintiffs' rights as against the world, title to the accreted

property remains unregistered.   See, e.g., Hurd, Exposition of

     6
      Drawing the sideline boundaries that will separate each
littoral owner's share of the accreted land is far from a
ministerial act. In 1990, the Supreme Judicial Court reiterated
the traditional rule that "the rights of the owners [bordering
on accreted land] are to be determined by equitable division,
the object of which is to give each parcel the same proportion
of waterfront as it would have had if the accretions had not
occurred." Lorusso v. Acapesket Improvement Assn., 408 Mass. at
782. See Allen v. Wood, 256 Mass. 343, 350-351 (1926). Because
the shape of the coastline typically changes as a result of the
accretions, applying the rule of "equitable division" means that
one cannot simply extend existing sidelines in a straight line
from their intersection with the old waterline to intersect with
the new waterline. Instead, as the plans the plaintiffs
submitted in the case before us well illustrate, the existing
sidelines would have to be extended at a pronounced angle. The
Land Court has developed surveying protocols on how to draw such
boundaries with respect to registered land. See Land Court
Manual of Instructions, supra, at §§ 1.5, 2.1.2, 2.1.4.5, 2.3,
3.2.2. See also Lorusso, supra at 781 (recognizing that rule of
"equitable division" of accreted lands can be informed by "a
positive prescribed rule" [quotation omitted]).
                                                                      6


the Torrens System, An Essay, in The Torrens System of

Registration and Transfer of the Title to Real Estate at 92-93

("To give [a parcel] . . . an immediate effect [of registration]

would be to cut off vested rights in a manner to which the

possessor has not given his consent").    In other words, it is

the S-petition proceeding that will establish the plaintiffs'

rights on the ground as to particular portions of such land.

The majority, like the Land Court judge, conflates the question

of title with that of registration.     Because the essence of land

registration is that property identified with geographical

particularity has been subjected to an in rem proceeding, then,

by definition, land can become registered land only if it has

been subjected to such a proceeding.7

     Applying that definitional principle to the facts of this

case is straightforward.   It is undisputed that the current

beach area was not owned by the plaintiffs' predecessors-in-

title at the time of the original registration proceedings.

     7
      The majority acknowledges that each plaintiff's specific
portion of the beach area will be established through the
current registration proceeding. It necessarily follows that
each plaintiff's portion cannot be considered as having already
become registered land with respect to the other plaintiffs and
abutters. The majority nevertheless contends that the beach
area still can be considered registered land with respect to the
interveners. This ignores the fact that registration is an in
rem proceeding that determines the rights of the world to a
particular tract of land. The idea that land can be registered
with respect to some parties, but not to others, is
insupportable.
                                                                   7


Instead, such land at that time indisputably was submerged land

owned by the Commonwealth.   As a result, the beach area was not

part of the original registration proceedings, and cannot be

said to be encompassed within the original certificates of

title.   Nor, up until now, have there been any supplemental

registration proceedings adjudicating ownership of the beach

area.    The plaintiffs brought the current action to accomplish

that very end:   to amend their certificates of title to

establish their title to a share of the accreted land and the

boundaries thereto.   Only at the point the beach area has been

brought into the registered land system will it be subject to

the protections enjoyed by registered property, including

protection against the accrual of prescriptive rights pursuant

to G. L. c. 185, § 53.    See Batchelder v. Planning Bd. of

Yarmouth, 31 Mass. App. Ct. 104, 108 (1991) (state of title does

not change until registration proceeding is complete).

    On what basis, then, does the majority purport to treat the

beach area as having become registered without its having been

subjected to the registration process?    In short, the majority

appears to accept the judge's assessment that it would be unfair

and unwise to require owners of littoral land to pursue S-

petitions if they wanted any accreted land to be registered.

In the words of the Land Court judge:
                                                                   8


          "To hold that accreted land could not automatically
     become registered would create a heavy burden on littoral
     owners. Property owners would not only need to closely
     monitor their changing water lines but would also have to
     bear the cost of having to update their certificates of
     title regularly. Failure to periodically update their
     registration would create the constant need to protect
     their property line from being claimed by outside parties,
     despite its initial registration. This is contrary to the
     purpose of the registration system, to make titles certain
     and indefeasible . . . and would make the registration of
     littoral properties less meaningful than the registration
     of landlocked parcels [quotation omitted]."

There are numerous problems with such reasoning.   First, it is

not self-evident what unfairness lies in requiring owners of

registered littoral land to file an S-petition if they want

their portion of any accreted land to be brought within the

registration system and reflected on their certificate of title.

In addition, contrary to the judge's suggestion that frequent S-

petitions would need to be filed, an owner of littoral land

subject to accretion could seek full protection from any claims

of prescription by updating the certificate of title at twenty-

year intervals (the time period necessary for any claim for a

prescriptive easement to accrue).8   Requiring such owners to

initiate an S-petition in this manner in order to obtain the

full benefits of the registered land system for new accretions

hardly seems unfair.   Indeed, it simply treats such owners the

     8
      See G. L. c. 187, § 2 ("No person shall acquire by adverse
use or enjoyment a right or privilege of way or other easement
from, in, upon or over the land of another, unless such use or
enjoyment is continued uninterruptedly for twenty years").
                                                                   9


same as all other owners of recorded (that is, nonregistered)

accreted land.9

     Moreover, the reasoning of the judge, endorsed by the

majority, rests on a logical fallacy:   we should treat land as

registered, even though it is not, because doing so would serve

the goals of the registration system (increased certainty).   In

addition, allowing "automatic registration" of land that is

accreting actually decreases certainty.   As noted, one of the

central attributes of the land registration system is that one


     9
      Because owners of registered littoral land would need to
update their certificates of registration periodically in order
to take full advantage of the registered land system, there is
perhaps some truth to the judge's characterization that this
"would make the registration of littoral properties less
meaningful than the registration of landlocked parcels." But
that result is simply the product of the mutable nature of
littoral land and the landowners' good fortune that their land
is expanding.

     Of course, as oft has been observed, owners of littoral
land also can lose their property to the sea, e.g., through
erosion. That coastal boundaries are subject to the whims of
the sea in both directions presents an equitable reason
underlying the common law principle that title to littoral land
generally moves with the waterline. See White v. Hartigan, 464
Mass. at 407 (recognizing "the equitable principle that a
property owner who enjoys the benefit of an increase in property
when waterlines shift seaward ought also to bear the burden of a
decrease in property when waterlines shift landward"). However,
such considerations have nothing to do with the separate
question whether any accreted land automatically should be
considered registered as it is formed. The Land Court judge's
reasoning that "allowing the automatic registration of
accretions provides a balance to the burden faced by owners of
registered littoral property" again conflates title with
registration.
                                                                 10


can determine the existence and geographical extent of

registered land from mere examination of the certificate of

title and its corresponding plan on file with the Land Court.

Automatic registration of accreted land is at odds with such

certainty, because the boundaries of the land reflected on the

certificate of title and corresponding plan will be inconsistent

with conditions on the ground (to the extent of any accreted

lands that have not yet been the subject of an S-petition).10

And, as observed above, the determination of boundaries of

accreted land is not without some difficulty, subtlety, and

uncertainty.   See note 6, supra.

     The Land Court judge's additional suggestion that automatic

registration is needed to "preserve the water-abutting nature of

littoral property" is, at a minimum, overstated.   Given the

nature of littoral land, any claim of a prescriptive easement

will be extremely difficult to prove (and a successful claim of



     10
       Of course, had the interveners examined the plaintiffs'
existing certificates of title, they could have determined that
the plaintiffs' property extended to the sea and therefore would
have known that the beach area was not theirs. But this is
doubly irrelevant. First, the interveners presumably could have
determined that the plaintiffs owned to the sea regardless of
whether any of their parcels had been registered. Second, a
claim for a prescriptive easement turns on the nature and
duration of the trespasser's use, not the state of his knowledge
of who owns the underlying fee. See White v. Hartigan, 464
Mass. at 416-419 (discussing elements of prescriptive easement
claim over eroded land).
                                                                  11


actual adverse possession even harder).11   In any event, going

forward, owners of registered littoral land, just like owners of

recorded littoral land, have many means available to prevent

such claims from accruing.   Those means include what the

plaintiffs did here:   petitioning to have the accreted land made

part of the registered land system.

     None of this is to suggest that the Legislature would lack

the power to favor the interests of the owners of registered

littoral land over those of others in the manner that the

plaintiffs desire (and the majority has endorsed).   However,

nothing in the language or structure of the registration statute

suggests that the Legislature has made such a policy choice.12

Until it does, we are instructed not to read into that act

provisions that are not there.   Hickey v. Pathway Assn., 472
Mass. 735, 755 (2015) (except as expressly provided by land


     11
       Counsel for the parties, both experienced Land Court
practitioners, were unaware of any other registration case since
1989 that raised the subject matter of the current case (the
intersection of the law of registered land and the law of
accretion). Independent research has not uncovered any.
     12
       Of course, many different potential policy choices are
available with respect to how accreted land should be treated in
a Torrens system. In the only example of which I am aware that
a State has addressed the issue by statute, one who petitions
for registration of accreted land bears the burden of proving
"that the accretion has been in existence for at least twenty
years." See In re Bernard Rudolph Banning to Register & Confirm
Title to Land Situate in the Dist. of Koolaupoko, 73 Haw. 297,
302 (1992), quoting from HRS § 501-33.
                                                                   12


registration act, "registered land is to be treated in the same

manner, and according to the same legal doctrines, that apply to

recorded land").   See Williams Bros., Inc. of Marshfield v.

Peck, 81 Mass. App. Ct. 682, 686 (2012) ("Absent specific

language, we will not presume legislative intent and will not

read the [registration] statute to override the common law").

See also G. L. c. 185, § 77 (the act does not "change or affect

in any way any other rights or liabilities created by law and

applicable to unregistered land").13

     In sum, by definition, land cannot become registered until

it has been the subject of an in rem registration proceeding.

The majority's holding that the beach area here became immunized

from any claims of prescriptive easements decades before it was

the subject of such a proceeding is, in my view, untenable.    I

therefore respectfully dissent.




     13
       I agree with the majority's final point that the
interveners' claims are not aided by any efforts to invoke the
rights of the public. However, their claim that the beach area
is not currently registered land is in no way dependent on such
efforts.